Citation Nr: 1525793	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  12-01 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

John Kitlas, Counsel




INTRODUCTION

The Veteran served on active duty from September 1965 to September 1971 and from August 1974 to October 1986.  He served in Vietnam from July 1966 to August 1967.  The Veteran died in March 2009, and the Appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The record reflects the Appellant had requested a hearing before a Veterans Law Judge (VLJ) of the Board in conjunction with this appeal, and such a hearing was scheduled for October 2013.  However, the Appellant failed to report for this scheduled hearing, and no good cause has been demonstrated for her failure to report.  Accordingly, her hearing request is deemed withdrawn.  See 38 C.F.R. §§ 20.702, 20.704 (2014).

In October 2014, the Board remanded this case for further development to include the promulgation of a competent medical opinion that addressed the etiology of the cause of the Veteran's death.  Such an opinion was promulgated in November 2014, and, as detailed below, the Board finds it is adequate for resolution of this case.  All other development directed by the Board's remand appears to have been substantially accomplished.  Accordingly, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).



FINDINGS OF FACT

1.  The Veteran died in March 2009.  His death certificate lists his immediate cause of death as hepatic failure due to metastatic adenocarcinoma of the liver and metastatic colon cancer.  No autopsy was performed.

2.  At the time of his death, the Veteran was service connected for a left shoulder disability.

3.  The preponderance of the competent medical and other evidence of record is against a finding that a disability incurred during service caused or materially contributed to the Veteran's death or that the cause of his death is otherwise related to his military service, to include presumptive exposure to herbicides therein.


CONCLUSION OF LAW

The criteria for establishing service connection for the cause of the Veteran's death have not been met. 38 U.S.C.A. §§ 1110, 1116, 1131, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Board notes at the outset that VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

The United States Court of Appeals for Veterans Claims (Court) has held that adequate notice, as required by 38 U.S.C. § 5103(a) , must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In addition, the Court has held that in the context of a claim for dependency and indemnity compensation (DIC) benefits, section 5103(a) notice should include a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

In this case, the Appellant was sent pre-adjudication notice via a letter dated in August 2009, which is clearly prior to the August 2010 rating decision that is the focus of this appeal.  This letter, in pertinent part, noted that service connection had been established for the left shoulder disability during the Veteran's lifetime, informed the Appellant of the information and evidence necessary to substantiate a DIC claim, what information and evidence she must submit, what information and evidence will be obtained by VA, as well as the information and evidence used by VA to determine effective date(s) should the claim be allowed. 

In view of the foregoing, the Board finds that the Appellant was notified and aware of the evidence needed to substantiate this claim and the avenues through which she might obtain such evidence, and of the allocation of responsibilities between herself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.  In any event, the Appellant has not demonstrated any prejudice with regard to the content or timing of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  Further, the Appellant has had the opportunity to present evidence and argument in support of this claim, and nothing indicates she has identified the existence of any relevant evidence that has not been obtained or requested.  As discussed in the Introduction, her hearing request is deemed withdrawn.  Moreover, a competent medical opinion was promulgated in November 2014 which addressed the cause of the Veteran's death.  VA examiners are presumed qualified to render competent medical opinion(s).  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).  As this opinion was based upon an accurate understanding of the Veteran's medical history based upon review of his VA claims folder, the Board finds it is supported by an adequate foundation.  The VA examiner also noted the contentions advanced by the Appellant in this opinion. No competent medical evidence is of record which specifically refutes the findings of the November 2014 VA medical opinion, and the Appellant has not otherwise identified any prejudice therein.  Accordingly, the Board finds that this medical opinion is adequate for resolution of this case.  Consequently, the Board finds that the duty to assist the Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a claimant is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the claimant's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the claimant, and the claimant's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

Legal Criteria and Analysis

To establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  See 38 U.S.C.A. § 1310; 38 C.F.R. 3.312(a).  To constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).

To be a contributory cause of death, it must be shown that there were "debilitating effects" due to a service-connected disability that made the veteran "materially less capable" of resisting the effects of the fatal disease or that a service-connected disability had "material influence in accelerating death," thereby contributing substantially or materially to the cause of death.  Lathan v. Brown, 7 Vet. App. 359 (1995); 38 C.F.R. § 3.312(c)(1).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In this case, the Veteran died in March 2009.  His death certificate lists his immediate cause of death as hepatic failure due to metastatic adenocarcinoma of the liver and metastatic colon cancer.  No autopsy was performed.

At the time of his death, the Veteran was service connected for a left shoulder disability.  In short, he was not service connected for the disabilities listed as being immediate and/or contributory causes of death on his death certificate.

The Board further notes that the Veteran's service treatment records contain no entries indicating a diagnosis of or treatment for hepatic failure, metastatic adenocarcinoma of the liver, and/or metastatic colon cancer (i.e., the conditions which were identified as the causes of the Veteran's death) to include his July 1986 retirement examination.  There was also no indication of these disabilities on a February 1987 VA medical examination.  In fact, the evidence of record reflects these disabilities were all first diagnosed years after the Veteran's separation from active duty.

The Court has indicated that the normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.).

The Appellant has contended, in essence, that the Veteran developed liver and colon cancer as a result of his exposure to herbicides while serving in the Republic of Vietnam.

In this case, the Board has already noted the Veteran served in Vietnam from July 1966 to August 1967.  As such, he was presumptively exposed to herbicides at that time.  See 38 U.S.C.A. § 1116.  Further, the provisions of 38 C.F.R. §§ 3.307, 3.309(e) provide for a presumption of service connection for certain conditions based upon such exposure.  However, hepatic failure, liver cancer, and colon cancer are not among the list of conditions presumptively associated with herbicide exposure.  Moreover, the Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); 61 Fed. Reg. 57586-57589 (1996); 68 Fed. Reg. 27,630-27,641 (2003); 72 Fed. Reg. 32395 (2007); 75 Fed. Reg. 32540 (2010); 79 Fed. Reg. 20308 (2014).

The Board is cognizant that the regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. §§ 3.303(d), 3.309(e); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange (i.e., herbicides) does not preclude direct service connection for other conditions based on exposure to Agent Orange).  

The Board finds that the affect herbicide exposure has upon an individual's medical condition involves complex medical issues that requires competent medical evidence to resolve.  Further, this is particularly true in cases such as this where the disabilities in question developed years after the time the herbicide exposure would have occurred, and are not listed as among the conditions presumptively associated with such exposure under the relevant regulatory provisions.  Here, nothing on file shows that the Appellant has the requisite knowledge, skill, experience, training, or education to render a medical opinion.  Consequently, her contentions cannot constitute competent medical evidence.  38 C.F.R. § 3.159(a)(1).

The Board further finds that the only competent medical opinion to address the etiology of the cause of the Veteran's death is the November 2014 VA medical opinion, which is against the claim.  Specifically, that opinion concluded the disabilities identified as causing or contributing to the Verna's death were less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The VA examiner explicitly took into account the Veteran's presumed in-service herbicide exposure in making this determination.  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

Here, the Board has already determined that the VA examiner is presumed qualified to render a competent medical opinion, and was familiar with the Veteran's medical history from review of the VA claims folder.  The examiner's opinion was not expressed in speculative or equivocal language.  Further, the examiner supported this opinion with stated rationale which referenced the available medical and scientific information regarding the relationship of herbicide exposure and development of cancer.  The Board also reiterates that no competent medical evidence is of record which explicitly refutes this opinion, nor has the Appellant otherwise demonstrated prejudice therein.  Consequently, the Board finds that this opinion is adequate, persuasive, and entitled to significant probative value in the instant case.

For these reasons, the Board must find that the preponderance of the competent medical and other evidence of record is against a finding that a disability incurred during service caused or materially contributed to the Veteran's death or that the cause of his death is otherwise related to his military service, to include presumptive exposure to herbicides therein.  Although the Board is sympathetic to the Appellant and the contentions she has advanced as part of this appeal, it is required to follow the evidence as to the disposition of this case.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefits sought on appeal must be denied.


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


